EXHIBIT 10.2

 

 

 

 

March 21, 2007

PERSONAL AND CONFIDENTIAL

Mr. Stuart H. Kupinsky
639 Westwood Drive
Birmingham, MI 48009

Dear Stuart,

On behalf of Tekelec, I am very pleased to offer you employment as Senior Vice
President, Corporate Affairs, General Counsel, and Corporate Secretary located
in Morrisville, NC on the terms set forth in this letter. In this capacity you
will be reporting to Mr. Frank Plastina, President and CEO, Tekelec. Your annual
base salary would be $300,000, payable $11,538.46 bi-weekly in accordance with
the Company's payroll practices.

You will be eligible to participate in Tekelec's 2007 Executive Officer Bonus
Plan, commencing on your start date. You will be eligible to earn, in accordance
with the terms of such Plan if and as approved by the Company's Board of
Directors, up to 70% of your annual base salary (prorated in accordance with the
terms of the Plan to reflect the fact that you will be employed for only a
portion of 2007) as a cash bonus based on the extent to which the Company
achieves certain financial milestones in 2007. The terms of your participation
in any officer bonus plans after 2007 will be subject to change and the approval
of the Board of Directors of Tekelec.

You will be designated as an "Eligible Officer" under Tekelec's Officer
Severance Plan, as amended (the "OSP").

If your employment with Tekelec is terminated during the first three years of
your employment with Tekelec under circumstances entitling you to receive
severance benefits under the OSP, then the percentage applied for purposes of
determining the Severance Allowance payable to you under the OSP shall be
determined in accordance with Section 4(a) of the OSP, but in any event such
percentage shall not be less than 100%.



I will recommend to Tekelec's Compensation Committee that it grant to you,
within 120 days following your start date, 38,000 restricted stock units (RSUs)
under Tekelec's Amended and Restated 2004 Equity Incentive Plan for New
Employees (the "2004 Plan"), effective as of the date of the Compensation
Committee's action granting such RSUs (the "grant date"). Your RSUs will vest
and the shares covered thereby will automatically issue in four equal quarterly
installments, with the first of such installments vesting on May 15, 2008 and
one additional installment vesting on May 15th of each calendar year thereafter,
as long as you remain an employee of the Company. The RSUs will in all respects
be subject to the terms and provisions of the 2004 Plan and the agreement
evidencing the grant of RSUs. 

I will also recommend to Tekelec's Compensation Committee that it grant to you,
within 120 days following your start date, stock-settled stock appreciation
rights for 113,000 shares of the Company's Common Stock ("SARs") under the 2004
Plan, effective as of the date of the Compensation Committee's action granting
such SARs (the "grant date"). The SARs will vest and become exercisable as to
25% of the shares subject thereto on May 15, 2008, and the remaining 75% will
vest and become exercisable in 12 equal installments commencing on August 15,
2008, with one additional installment vesting on the 15th day of the second
month of each calendar quarter thereafter, as long as you remain an employee of
the



 

 

 

 

March 21, 2007

Page Two

Company. The SARs entitle you to receive, upon their settlement (the "settlement
date"), the total amount of the appreciation (the "Appreciation") in the fair
market value of the Company's Common Stock with respect to the number of SARs
being exercised, and computed as (A) the excess, if any, of (i) the value of one
share of Tekelec Common Stock on the settlement date over (ii) the value of one
share of Tekelec Common Stock on the grant date, multiplied by (B) the number of
SARs being exercised. The Appreciation will be payable in shares of Tekelec
Common Stock calculated using the closing sales price of Tekelec Common Stock as
of the settlement date. The SARs will in all respects be subject to the terms
and provisions of the 2004 Plan and the agreement evidencing the grant of SARs.

In connection with your relocation to North Carolina, Tekelec will reimburse
you, subject to the terms and conditions of Tekelec's Relocation Policy (a copy
of which is enclosed), up to a maximum of $35, 000 (the "Relocation Allowance")
for your accountable actual out-of-pocket costs incurred in relocating and the
associated income taxes payable by you with respect to your receipt of such
reimbursement. In addition to the Relocation Allowance, Tekelec will reimburse
you for the reasonable expenses of one house-hunting trip to North Carolina.

As a new employee, you will be eligible to participate in many of Tekelec's
benefit programs, which include medical, dental, vision, life and disability
plans, a 401(K) plan and an educational assistance program. Your participation
in these plans is subject to the terms, conditions and limitations contained in
the applicable plan documents and/or policies. The specifics of each program in
which you are eligible to participate will be discussed with you following your
start date.

Tekelec reserves the right to change its benefit and employee programs, policies
or practices from time to time, in it's sole discretion, this letter is not
intended as any limitation on that right. Additionally, Tekelec provides a
Vacation/Personal Time Off policy, which allows employees maximum flexibility
and discretion in utilizing Company paid personal time. You will start accruing
20 days per year during your first year of employment. Tekelec also provides for
11 paid holidays per calendar year.

You are aware that Tekelec strictly prohibits employees from unlawfully using
confidential or proprietary information belonging to any other person or entity
(including all former employers). By signing the enclosed copy of this letter,
you agree not to disclose or use, or induce Tekelec or any of its employees or
contractors to use, any trade secrets or confidential or proprietary information
belonging to any of your former employers or other parties, and further agree
that you are not subject to any express or implied contractual obligations,
including but not limited to noncompetition and non-solicitation agreements, to
any of your former employers under any agreements or understandings whether oral
or written.

As a condition of commencing your employment with Tekelec, you will be required
to sign Tekelec's standard "Confidentiality and Non-Disclosure Agreement and
Assignment of Rights" (a copy of which is enclosed).

In compliance with the Immigration Reform and Control Act of 1986, we request
that you provide us with appropriate documentation verifying your work
authorization and identification within three days of your start date.

All employment with Tekelec is "at-will" which means that you may resign at any
time, with or without notice, and that Tekelec reserves the right to terminate
your employment or alter your position, duties, or title with or without notice,
for any or no particular reason or cause. While the terms of your employment and
compensation will be subject to review, typically annually, and may change from
time to time, the at-will nature of all employment with the Company will not and
cannot change except by an express written agreement which must be signed by the
President of Tekelec.



 

 

March 21, 2007

Page Three

In accordance with Tekelec policy, this offer is conditional upon the successful
completion of the background and the drug screen. The drug screen must be
completed within 24 hours of your receipt of this written offer. I have enclosed
the necessary paperwork and address for the drug screening lab location. Their
hours of operation are: Monday through Friday, 8:30 am until 5:00 pm.

On your first day of employment, please arrive at 9:00 am at our facilities in
Morrisville, NC, and report to Ms. Molly Mancuso, Human Resources Administrator.
You will spend the morning with Molly in an orientation session.

This letter agreement contains our entire understanding with respect to your
proposed employment with Tekelec and supersedes any prior communications and
understandings we may have had regarding the subject. The provisions of this
letter may be amended only by a writing signed by you and by an authorized
officer of Tekelec. If you have any questions about the meaning of any of the
terms or provisions included herein, please let me know at your earliest
convenience. This letter agreement shall be construed under the laws of North
Carolina.

Stuart, we would be pleased with your affirmative response to our offer of
employment and with your joining Tekelec. If you wish to accept this offer,
please sign and complete where indicated and return all original pages of this
letter to us as soon as possible. Unless accepted, this offer will lapse at 5:00
pm on March 27, 2007.

Should you have any questions, or if there is anything else with which I can
assist you, please feel free to contact me at (919) 388-1446. In the meantime,
we look forward to the prospect of having you on our Tekelec team.

 

Sincerely,
TEKELEC

 

 

Judith B. Barnett
Director, Human Resources

cc: Frank Plastina

I ACCEPT THE ABOVE OFFER ON THE TERMS AND CONDITIONS DESCRIBED HEREIN; AND I
WILL COMMENCE EMPLOYMENT WITH TEKELEC ON: _APRIL_____, 2007

 

 

__________________________________

Signature